426 F.2d 310
UNITED STATES of America ex rel. Samuel CONYERS H-2735v.Alfred T. RUNDLE, Appellant.
No. 18335.
United States Court of Appeals, Third Circuit.
Submitted on Briefs May 19, 1970.Decided June 10, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John Morgan Davis, Judge.


1
Louis S. Minotti, Jr., Asst. Dist. Atty., Easton, Pa., for appellant.


2
Patrick James O'Connor, Pepper, Hamilton & Scheetz, Philadelphia, Pa., for appellee.


3
Before ALDISERT and ADAMS, Circuit Judges, and HIGGINBOTHAM, District Judge.

OPINION OF THE COURT
PER CURIAM:

4
The order of the District Court, 300 F.Supp. 422, will be affirmed.